2015 IL 118218



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 118218)

          THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. SANDRO
     ESPINOZA, Appellee.—THE PEOPLE OF THE STATE OF ILLINOIS, Appellant,
                         v. ANGELA DISERA, Appellee.


                              Opinion filed December 3, 2015.



        JUSTICE THOMAS delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Kilbride, Karmeier, Burke, and
     Theis concurred in the judgment and opinion.



                                         OPINION

¶1       At issue in this case is whether a charging instrument that identifies the victim
     simply as “a minor,” is sufficient pursuant to section 111-3 of the Code of Criminal
     Procedure of 1963 (Code) (725 ILCS 5/111-3 (West 2012)). In two separate
     criminal cases, the trial courts dismissed criminal complaints based upon the
     insufficiency of the charging instruments, where those charging instruments
     identified the victims only as “a minor.” The cases were consolidated on appeal.
     The appellate court, with one justice dissenting, affirmed. 2014 IL App (3d)
120766. This court allowed the State’s petition for leave to appeal. Ill. S. Ct.
     R. 315(a) (eff. Jan. 1, 2015). For the reasons that follow, we affirm the appellate
     court.

¶2                                    BACKGROUND

¶3       On June 12, 2013, the State filed an information charging defendant Sandro
     Espinoza with domestic battery (720 ILCS 5/12-3.2(a)(2) (West 2012)). The
     information stated that, “said defendant, knowingly, without legal justification
     made physical contact of an insulting or provoking nature with a minor, a family or
     household member, in that said defendant struck the minor about the face, in
     violation of Chapter 720, Section 5/12-3.2(a)(2), of the Illinois Compiled Statutes,
     2012.” At Espinoza’s bond hearing, the State indicated that the victim was
     defendant’s son, who sustained a bloody nose. The trial court granted the State’s
     request for a no contact order, admonishing defendant that, as a condition of his
     bond, he was to have no contact with the minor, D.E.

¶4       At a subsequent pretrial hearing, defense counsel indicted that Espinoza wanted
     to plead guilty and accept the State’s plea offer. However, defense counsel also
     noted his concern that there were no identifiers in the complaint, and orally moved
     to amend the charging instrument. The trial court declined to consider the oral
     motion, and directed defense counsel to file a written motion. The trial court also
     declined to accept Espinoza’s guilty plea to a complaint that was defective on its
     face.

¶5       Espinoza then filed a motion to amend the charging instrument, alleging that
     the victim of the offense was identified as a minor, which was a formal defect in the
     charging instrument, because the identity of the victim is an essential element that
     must be pled. Espinoza alleged that pursuant to section 111-5 of the Code, a charge
     may be amended by the State or the defendant at any time because of formal
     defects. 725 ILCS 5/111-5 (West 2012). Further, the formal defect in the case could
     be cured by identifying the victim in the complaint as D.E.

¶6       The State denied that the complaint was defective. The State argued that
     Espinoza was not prejudiced by the charging instrument, as full discovery had been
     tendered which included the full name of the minor victim, so that Espinoza could
     fully prepare his defense and would not be surprised at trial. The State noted that
     minors who are victims in juvenile proceedings are provided confidentiality
     regarding disclosure of identity, as evinced in section 5-901(3) of the Juvenile

                                             -2-
       Court Act of 1987 (705 ILCS 405/5-901(3) (West 2012)). The State claimed that
       victims who are minors should be provided the same confidentiality.

¶7         The trial court found the charging instrument defective and granted Espinoza’s
       motion. The trial court ordered the State to amend the complaint. The State filed a
       motion to reconsider, which the trial court denied. The State then declined to amend
       the criminal complaint, and asked the court to dismiss the complaint as a sanction
       for its refusal. The trial court therefore dismissed the complaint.

¶8         Defendant Angela Disera was charged with endangering the life or health of a
       child (720 ILCS 5/12C-5 (West 2012)). Specifically, the criminal complaint
       alleged that Disera committed the offense of endangering the life or health of a
       child “in that, said defendant willfully caused or permitted the life or health of a
       minor, a child under the age of 18 years, to be endangered, in that said defendant
       left the minor child alone at 1350 Sterling, Joliet, Will County, Illinois, without
       adult supervision.”

¶9         Disera filed a motion for bill of particulars, noting that the complaint did not
       provide the name of the minor in question, nor did it provide any other identifying
       information about the minor. Disera observed that the police report named five
       different minors under the age of 18, three of whom allegedly were Disera’s
       children. Given the ambiguity in the complaint, Disera was unable to discern the
       identity of the complaining witness. The State responded by filing a bill of
       particulars under seal which stated the full name of the minor. Disera subsequently
       filed a motion to dismiss on the ground that the State had not amended the criminal
       complaint to identify the minor. The circuit court of Will County granted Disera’s
       motion to dismiss based on the insufficiency of the complaint. The State then filed a
       certificate of substantial impairment and a notice of appeal.

¶ 10       People v. Espinoza and People v. Disera were consolidated on appeal. As
       noted, the appellate court, with one justice dissenting, affirmed the trial courts.
       2014 IL App (3d) 120766. The majority noted that where an indictment or
       information charges an offense against persons or property, the name of the person
       or property injured, if known, must be stated in the charging instrument and the
       allegation must be proved as alleged. Id. ¶ 10. In the cases before it, the charging
       instruments at issue charged crimes committed against individual persons, but
       neither charging instrument contained any information suggesting the victims’
       identities. Id. ¶ 11. Further, the State declined to cure the defects in the charging

                                               -3-
       instruments. Under the circumstances, the trial courts acted properly in dismissing
       both criminal complaints. Id.

¶ 11       The majority also rejected the State’s claim that the trial courts erred because
       neither defendant could show that they were prejudiced by the failure to identify the
       alleged victims in the charging instruments. The majority observed that a pretrial
       challenge to the sufficiency of a charging instrument requires strict compliance
       with section 111-3 of the Code. Id. ¶ 12. Because the defendants each challenged
       the sufficiency of the charging instruments before trial, the defendants were entitled
       to demand strict compliance with section 111-3, and did not need to show
       prejudice. Id.

¶ 12       The majority next rejected the State’s claim it was not required to amend the
       charging instruments because any deficiencies in the charging instruments could be
       sought through a bill of particulars or through discovery. Although a charging
       instrument is no longer the exclusive means through which a defendant may obtain
       information concerning the charge against him, the majority noted that, “[o]ur
       supreme court has never held or implied that the charging instrument no longer
       plays an important role in informing a defendant of the nature of the charges against
       him.” Id. ¶ 15. Finally, the majority rejected the State’s claim that its refusal to
       include the minor victims’ initials in the charging instrument was justified on
       public policy grounds. Id. ¶ 16.

¶ 13       The dissenting justice would have held that the omission of the victims’ names
       did not render the charging instruments defective. Id. ¶ 24 (O’Brien, J., dissenting).
       The dissent would find that changes in criminal discovery rules eliminated much of
       the reliance on the indictment as a safeguard against a defendant being tried twice
       for the same offense. Id. Likewise, the changes in criminal discovery rules allowed
       a defendant access to much more information to aid in the preparation of a defense.
       Id. Given those changes, the dissent would find that the trial courts erred in
       dismissing the criminal complaints in these cases.



¶ 14                                       ANALYSIS

¶ 15       At issue in this case is the sufficiency of the charging instruments. As set forth
       in section 111-3 of the Code, a defendant has a fundamental right to be informed of


                                               -4-
       the nature and cause of criminal accusations made against him. People v. Rowell,
       229 Ill. 2d 82, 92-93 (2008). Section 111-3(a) provides:

                “(a) A charge shall be in writing and allege the commission of an offense
          by:

                   (1) Stating the name of the offense;

                   (2) Citing the statutory provision alleged to have been violated;

                   (3) Setting forth the nature and elements of the offense charged;

                   (4) Stating the date and county of the offense as definitely as can be
                done; and

                    (5) Stating the name of the accused, if known, and if not known,
                designate the accused by any name or description by which he can be
                identified with reasonable certainty.” 725 ILCS 5/111-3(a) (West 2012).

       This issue presents a question of law, so our review is de novo. Rowell, 229 Ill. 2d at
       92.

¶ 16       The State first argues that the charging instruments at issue strictly complied
       with section 111-3, and that the omission of the victims’ identities did not render
       the charging instruments deficient. The State points out that both charging
       instruments set forth the name of the offense, the statute violated, the elements of
       the offense, the date and county of the offense, and the name of the accused. The
       State asserts that identifying the victim is not required under section 111-3, nor is
       the name of the victim an element of the offense of domestic battery or endangering
       the life or health of a child.

¶ 17       Although neither section 111-3 nor the respective criminal code sections
       expressly state that the name of the victim is an element of the offense, it is well
       settled that “[w]here an indictment charges an offense either against persons or
       property, the name of the person or property injured, if known, must be stated, and
       the allegation must be proved as alleged.” People v. Walker, 7 Ill. 2d 158, 161
       (1955). The purpose of alleging the name of the person or property injured is to
       enable the accused to plead either a formal acquittal or conviction under the
       indictment in the event of a second prosecution for the same offense. Id. Because
       the requirement is founded upon the protection of the right of the accused against

                                                -5-
       double jeopardy, it is a substantial requirement designed to safeguard a
       constitutional right and is not a mere technical rule. Id. at 161-62.

¶ 18       In People v. Jones, 53 Ill. 2d 460 (1973), the court reiterated the holding in
       Walker. In Jones, the State argued that proof of the identity of an armed robbery
       victim was not an essential element of the crime charged and need not be alleged in
       the indictment. The Jones court disagreed, distinguishing cases finding that the
       identity of “victims” of forgery and the sale of narcotics were not necessary
       allegations in the individual indictments. In contrast to those cases, the Jones court
       observed that armed robbery is a crime whose impact is focused more directly upon
       an individual victim than upon society in general, because danger to the person and
       the taking of property are the essence of the crime. Id. at 463. Therefore, the
       identity of the armed robbery victim was an essential allegation of an indictment
       charging that offense.

¶ 19       We further note that the legislature’s recent amendment to section 111-3
       indicates that the legislature has acquiesced in this court’s jurisprudence
       concerning charging instruments. Effective January 1, 2014, the legislature added
       section 111-3(a-5) to the statute. That section states:

              “(a–5) If the victim is alleged to have been subjected to an offense involving
          an illegal sexual act including, but not limited to, a sexual offense defined in
          Article 11 or Section 10–9 of the Criminal Code of 2012, the charge shall state
          the identity of the victim by name, initials, or description.” 725 ILCS
          5/111-3(a-5) (West 2014).

       Recognizing that established case law requires the name of the person injured, if
       known, to be alleged in the charging instrument when the offense charged is against
       a person, the legislature added section 111-3(a-5) to permit the State to use
       alternative methods of identification with regard to the specified offenses in order
       to protect the victims of the specified crimes.

¶ 20       As the appellate court correctly found, then, where an offense charged is
       against a person or property, the name of the person or property injured, if known,
       is an element of the offense that must be alleged in the charging instrument
       pursuant to section 111-3. 725 ILCS 5/111-3 (West 2012). Here, defendant
       Espinoza was charged with domestic battery, and defendant Disera was charged
       with endangering the life or health of a child. Both domestic battery and
       endangering the life or health of a child are crimes on which the impact is focused
                                               -6-
       upon an individual. Accordingly, the identity of the victims was an essential
       allegation of the charging instruments. Consequently, the lower courts were correct
       that the State was required to include the names of the victims in each charging
       instrument in order to comply with section 111-3.

¶ 21       The State then argues that omission of the minor victims’ names from the
       charging instruments at issue were formal defects under section 111-5 of the Code
       that may be corrected by amendment prior to trial. The State admits that it refused
       to amend the charging instruments to correct the defects prior to trial, but argues
       that dismissal of the charging instruments was unwarranted because each defendant
       conceded they suffered no prejudice or surprise.

¶ 22      Section 111-5 of the Code of Criminal Procedure of 1963 (725 ILCS 5/111-5
       (West 2012)), provides:

          “An indictment, information or complaint which charges the commission of an
          offense in accordance with Section 111–3 of this Code shall not be dismissed
          and may be amended on motion by the State’s Attorney or defendant at any
          time because of formal defects ***.” 725 ILCS 5/111-5 (West 2012).

¶ 23       The State is correct that Jones held that a misstatement concerning the identity
       of the victim of an offense against a person is a formal defect that may be amended
       pursuant to section 111-5. The timing of a challenge to a charging instrument
       determines whether a defendant must show that he was prejudiced by a defect in the
       charging instrument. When an indictment or information is attacked for the first
       time posttrial, a defendant must show that he was prejudiced in the preparation of
       his defense. Rowell, 229 Ill. 2d at 93. However, when an indictment or information
       is challenged before trial, the indictment or information must strictly comply with
       the pleading requirements of section 111-3. Id. If the indictment or information
       does not strictly comply with the pleading requirements of section 111-3, the
       proper remedy is dismissal. Id.

¶ 24       The State has cited People v. Mahoney, 18 Ill. App. 3d 518 (1974), and People
       v. Santiago, 279 Ill. App. 3d 749 (1996), as directly supporting its claim that
       omission of a victim’s name from a charging instrument, when the victim’s identity
       is an essential element of the offense, does not render the charging instrument
       deficient absent prejudice or surprise. Those cases, however, are completely
       distinguishable, as the defendants in those cases challenged the charging
       instruments for the first time posttrial. In these cases, the charging instruments were
                                                -7-
       challenged prior to trial, so the charging instruments were required to strictly
       comply with section 111-3. Given the timing of defendants’ challenges to the
       charging instruments, the defendants were not required to show that they were
       prejudiced by the defects in the charging instruments. Accordingly, the trial courts
       properly dismissed the charging instruments against defendants for failure to
       comply with the pleading requirements of section 111-3.

¶ 25       The State next argues in the alternative that this court should overrule the
       holding in Jones that the victim’s identity is an essential allegation of an instrument
       charging a crime against an individual. The State claims that a departure from stare
       decisis is warranted because: the law holding that a victim’s identity is an essential
       allegation is poorly reasoned and arbitrary; online court records subject victims to
       widespread public disclosure and potential invasions of privacy; and identifying the
       victim in a charging instrument is unnecessary to provide defendants with notice
       and to safeguard against double jeopardy.

¶ 26        “The doctrine of stare decisis ‘expresses the policy of the courts to stand by
       precedents and not to disturb settled points.’ ” Vitro v. Mihelcic, 209 Ill. 2d 76, 81
       (2004) (quoting Neff v. George, 364 Ill. 306, 308-09 (1936), overruled on other
       grounds by Tuthill v. Rendelman, 387 Ill. 321 (1944)). When a question has been
       deliberately examined and decided, the question should be considered settled and
       closed to further argument. People v. Williams, 235 Ill. 2d 286, 294 (2009). Stare
       decisis is the means by which courts ensure that the law will develop in a principled
       and intelligible fashion, and will not merely change erratically. Chicago Bar Ass’n
       v. Illinois State Board of Elections, 161 Ill. 2d 502, 510 (1994).

¶ 27       This case involves the statutory construction of section 111-3 of the Code. 725
       ILCS 5/111-3 (West 2012). The Illinois Supreme Court has interpreted section
       111-3 as requiring an indictment charging an offense either against persons or
       property to state the name of the person or property injured, if known. When the
       legislature chooses not to amend a statute following a judicial construction, it will
       be presumed that the legislature has acquiesced in the court’s statement of the
       legislative intent. Blount v. Stroud, 232 Ill. 2d 302, 324 (2009). That presumption,
       however, is a jurisprudential principle, and not a rule of law. Id. at 324-25.

¶ 28       As discussed, however, with regard to section 111-3, the supreme court’s
       interpretation is supported by the legislature’s amendment to section 111-3. Pub.
       Act 98-416 (eff. Jan. 1, 2014). That amendment, which added section 111-3(a-5),

                                                -8-
       would be completely unnecessary if the identity of the victim was not an element of
       an offense against a person. Section 111-3(a-5) acknowledges that a charge
       concerning an offense against a person, specifically an offense involving an illegal
       sexual act, must state the identity of the victim. The legislature therefore provided
       alternative methods of identification with regard to such offenses.

¶ 29       In addressing the State’s stare decisis argument, we note that, in the context of
       statutory construction, “stare decisis considerations are at their apex.” Williams,
235 Ill. 2d at 295. Considerations of stare decisis weigh more heavily in the area of
       statutory construction than in the common law because a departure from a statutory
       construction “amounts to an amendment of the statute itself rather than simply a
       change in the thinking of the judiciary with respect to common law concepts which
       are properly under its control.” Froud v. Celotex Corp., 98 Ill. 2d 324, 336 (1983).

¶ 30        Stare decisis, however, is not an inexorable command. Vitro, 209 Ill. 2d at 82.
       Any departure from stare decisis must be specially justified, and prior decisions
       should not be overruled absent good cause or compelling reasons. Id. Good cause
       exists “when governing decisions are unworkable or badly reasoned.” People v.
       Colon, 225 Ill. 2d 125, 146 (2007). “In general, a settled rule of law that does not
       contravene a statute or constitutional principle should be followed unless doing so
       is likely to result in serious detriment prejudicial to public interests.” Id.

¶ 31       The State has failed to demonstrate good cause or compelling reasons to depart
       from stare decisis. As noted, the State claims that departure from stare decisis is
       warranted because the case law holding that a victim’s identity is an essential
       allegation of a charging instrument is poorly reasoned and arbitrary. The State’s
       argument on this point is difficult to follow. The State asserts that a finding that the
       identification of the victim in a charging instrument is a formality that may be
       amended pursuant to section 111-5 contradicts the holding that the identity of the
       victim is an essential allegation in the charging instrument. The State does not
       further develop this argument.

¶ 32      In making this argument, the State contends that the 1955 Walker decision
       (People v. Walker, 7 Ill. 2d 158 (1955)), was the first Illinois Supreme Court case to
       address identification of a victim in the indictment. The State is incorrect.

¶ 33       As defendants point out, for more than 170 years, Illinois Supreme Court case
       law has held that charging instruments must identify the victim when the defendant
       is charged with an offense against a person. Defendants note that in 1837, well
                                                -9-
       before the 1964 enactment of section 111-3, the Illinois Supreme Court found “it is
       well settled, that, in indictments for offences against the persons or property of
       individuals, the Christian and sur-names of the parties injured, must be stated, if the
       injured party be known.” Willis v. People, 2 Ill. 399, 401 (1837). That holding has
       been consistently reaffirmed. See People v. Novotny, 305 Ill. 549 (1922); People v.
       Smith, 341 Ill. 649 (1930); People v. Allen, 368 Ill. 368 (1937); People v. Flaherty,
       396 Ill. 304 (1947); People v. Cheney, 405 Ill. 258 (1950); People v. Nelson, 17 Ill.
2d 509 (1959).

¶ 34       In 1964, section 111-3 of the Code was enacted. As discussed, section 111-3
       did not expressly state that a charging instrument must state the name of the person
       or property injured when the indictment charges an offense against persons or
       property. However, when statutes are enacted after judicial opinions are published,
       it must be presumed that the legislature acted with knowledge of the prevailing case
       law. Burrell v. Southern Truss, 176 Ill. 2d 171, 176 (1997). That the legislature
       acted with knowledge of the prevailing law is confirmed by section 111-3(a-5). As
       discussed, supra, section 111-3(a-5) recognizes an offense against a person, in that
       instance an offense involving an illegal sexual act, must state the identity of the
       victim. We cannot say that 170 years of case law, which includes more than 50
       years of statutory construction, can be considered poorly reasoned and arbitrary
       precedent.

¶ 35       The State next argues that this court should depart from stare decisis because
       “identification of the victim in a charging instrument is an antiquated formality
       unnecessary to fulfill defendants’ constitutional right to notice of the charged
       offense or to safeguard against future prosecutions for the same offense.” In
       support of this claim, the State points to Jones, where the court stated that:

              “The liberalization of criminal pleading also reflects a lessening in
          importance of the indictment’s secondary functions. The indictment as a means
          of informing defendants of particulars concerning the case is now far
          overshadowed by the array of discovery procedures available to the defense.
          Similarly, the time when an indictment defined the limits of jeopardy has
          passed and a prior prosecution on the same facts may be proved by resort to the
          record. [Citation.] The primary safeguard of indictment by grand jury, which
          remains secured to criminal defendants, is to protect individuals from the
          caprice of the public prosecutor.” Jones, 53 Ill. 2d at 464.


                                               - 10 -
¶ 36       The State seizes upon the preceding quotation from the Jones decision in
       support of its claim that a charging instrument need not identify the victim. The
       discussion of the liberalization of criminal pleading in the Jones court, however,
       was directed to its finding that the misstatement of the victim’s identity in the
       indictment was a formal defect that could be amended. Jones did not hold that the
       identity of the victim need not be included in a charging instrument alleging an
       offense against persons or property, nor did Jones diminish the importance of the
       charging instrument.

¶ 37       In fact, subsequent to Jones, this court has continued to reinforce the
       importance of the charging instrument. As explained in People v. Meyers, 158 Ill.
2d 46, 51 (1994):

              “A defendant has the fundamental right, under both the Federal (U.S.
          Const., amend. VI) and the State Constitutions (Ill. Const. 1970, art. I, § 8), to
          be informed of the ‘nature and cause’ of criminal accusations made against him.
          In Illinois, this general right is given substance by section 111–3 of the Code of
          Criminal Procedure of 1963 (Ill. Rev. Stat. 1991, ch. 38, par. 111–3(a)). Section
          111–3 is ‘designed to inform the accused of the nature of the offense with
          which he is charged so that he may prepare a defense and to assure that the
          charged offense may serve as a bar to subsequent prosecution arising out of the
          same conduct.’ People v. Simmons (1982), 93 Ill. 2d 94, 99-100.”

¶ 38      Likewise, the court in People v. Baldwin, 199 Ill. 2d 1, 12-13 (2002), held:

          “It is well settled that due process requires that a charging instrument
          adequately notify a defendant of the offense charged with sufficient specificity
          to enable a proper defense. [Citations.] A person’s right to reasonable notice of
          a charge and an opportunity to mount a defense in court is basic in our system of
          jurisprudence. [Citation.] One of the oldest and most fundamental components
          of due process is the general rule that criminal proceedings be initiated by an
          information or indictment containing:

              ‘all the facts and circumstances which constitute the offense, ... stated with
              such certainty and precision, that the defendant ... may be enabled to
              determine the species of offense they constitute, in order that he may
              prepare his defence accordingly ... and that there may be no doubt as to the
              judgment which should be given, if the defendant be convicted.’ J.
              Archbold, Pleading and Evidence in Criminal Cases 44 (15th ed. 1862).”
                                              - 11 -
¶ 39       Given the Illinois Supreme Court’s recognition of the continuing importance of
       the charging instrument, we find no merit to the State’s claim that requiring the
       State to identify the victim in a charging instrument as an element of an offense
       against a person or property, is an “antiquated formality” which justifies a
       departure from stare decisis. The State’s general claims of “antiquated formalities”
       do not establish good cause or compelling reasons to abandon precedent.

¶ 40       Moreover, we note that the State effectively is asking this court to amend
       section 111-3 to eliminate the requirement that the victim’s identity must be alleged
       in a charging instrument when the charging instrument alleges an offense against a
       person or property. We decline to do so, as we see no reason to depart from
       well-established precedent in order to adopt the State’s position. In addition, as
       discussed, in enacting section 111-3(a-5), the legislature recently reaffirmed that
       the identity of the victim is an element of an offense against a person. 725 ILCS
       5/111-3(a-5) (West 2014). Adopting the State’s position would render section
       111-3(a-5) void. This court must avoid an interpretation that would render any
       portion of a statute meaningless or void. Sylvester v. Industrial Comm’n, 197 Ill. 2d
225, 232 (2001).

¶ 41        Finally, the State argues that departure from stare decisis is warranted based
       upon the public policy objective of protecting minor victims’ privacy interests. The
       State notes that a departure from stare decisis is warranted when following a settled
       rule of law “is likely to result in serious detriment prejudicial to public interests.”
       People v. Colon, 225 Ill. 2d 125, 146 (2007). The State claims that identification of
       the minor victims’ names in the charging instruments, which are available to the
       public, would violate the minors’ rights to privacy and potentially subject them to
       ridicule or embarrassment. The State further contends that use of the minor victims’
       initials in the charging instruments would not adequately protect the victims’
       privacy. The State maintains that a minor victim must be identified only as a
       “minor” in a charging instrument in order to shield the minor victim from harmful
       public exposure and to protect the minor’s privacy interests.

¶ 42       Somewhat inexplicably, the State points to the recently enacted section
       111-3(a-5), in support of its claim that a minor victim must be identified only as a
       “minor” in the charging instrument. The State notes that section 111-3(a-5)
       provides that if a charging instrument alleges an offense involving an illegal sexual
       act, the charging instrument can identify the victim by name, by initials, or by
       description. The State argues that permitting the use of initials or other description
                                               - 12 -
       to identify the victims of sexual assault in a charging instrument demonstrates that
       flexibility of the pleading requirements in section 111-3(a) is justified to protect the
       privacy interests of vulnerable victims.

¶ 43       Section 111-3(a-5) does not support the State’s argument. Although section
       111-3(a-5) allows identification of a victim of an illegal sexual act by name, initials
       or description, section 111-3(a-5) does not state that there need not be any
       identification of the victim whatsoever, which is the State’s position. Rather, the
       legislature deemed the alternatives set forth in section 111-3(a-5) sufficient to
       protect a victim, while also protecting a defendant’s rights. In discussing House
       Bill 2471, which added section 111-3(a-5), Representative Cassidy explained:

           “ ‘House Bill 2471 is a joint initiative of the Cook County State’s Attorneys
           Office as well as advocates for victims of sexual assault and human trafficking.
           This will provide an opportunity at an earlier point in a case for a victim’s
           private identifying information to be protected from public dissemination and
           allow the prosecutors to create a charging instrument with... without the
           victim’s full name on it. Of course, in discovery all of it... all the information is
           available to the... to the defendant, so the defendant’s rights are protected.’ ”
           98th Ill. Gen. Assem., House Proceedings, Apr. 10, 2013, at 103-04 (statements
           of Representative Cassidy).

¶ 44       The State has failed to persuade this court that minor victims of nonsexual
       offenses should be provided greater protections than those provided to victims of
       illegal sexual acts. As noted, in this case, the State refused to amend the charging
       instruments at issue to state the name of the victims, the initials of the victims, or
       any description at all other than “a minor.” Further, to the extent that the State is
       asking this court to depart from stare decisis based upon public policy
       considerations, these considerations are better left to the legislature and not this
       court. “The primary expression of Illinois public and social policy should emanate
       from the legislature.” Charles v. Seigfried, 165 Ill. 2d 482, 493 (1995).

¶ 45       Pursuant to section 111-3, the State was required to identify the victims in the
       charging instruments at issue. Because the State failed to amend the charging
       instruments to strictly comply with section 111-3 prior to trial, the trial courts
       properly dismissed those charging instruments. Moreover, the State has failed to set
       forth any good cause or compelling reason to justify departing from stare decisis in
       these cases. For these reasons, the judgment of the appellate court is affirmed.

                                                - 13 -
¶ 46   Appellate court judgment affirmed.




                                        - 14 -